Citation Nr: 1522039	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable disability rating for status post amputation of the left second toe.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue(s) of service connection for diabetes mellitus, type II and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent, probative evidence of record shows that the Veteran had one toe, his left second toe, amputated, without the removal of the metatarsal head.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for status post amputation of the left second toe have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5172 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in January 2010 in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his left toe amputation in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Status Post Toe Amputation

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's status post amputation of the left second toe is currently rated under Diagnostic Code 5172.  Diagnostic Code 5172 compensates for amputation of the toes, other than the great toe.  It assigns a 0 percent rating for amputation of one or two toes without metatarsal involvement, and a 20 percent rating for amputation of one or two toes with the removal of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5172 (2014).

The Veteran's treatment records reflect that his second toe on his left foot was amputated in July 2009, in response to an infection.  He was discharged four days later to his home, and was authorized to return to work in mid-September 2009.

In January 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran's amputation occurred because the medical staff at the VA mistook a blister on the Veteran's second left toe as a result of friction with the great toe, and not as the result of an infection.  The Veteran wore a toe spacer to prevent friction between the toes from 2006 to 2009, when the Veteran's foot became swollen and angry; after that, the Veteran was given a full course of antibiotics, which reduced the swelling, and was diagnosed with an infection of the bone.  His toe was then amputated.  The examiner's physical examination noted that the Veteran's toe was amputated flush with the metatarsal head.  He indicated that the Veteran's healing was extremely adequate, with a barely detectable scar and no tenderness.  The examiner did not note any other toes that had been amputated, and indicated that the metatarsal head had not been removed.

Throughout the appeal period, the Veteran did not experience loss of his foot or all of his toes, nor was his great toe or three or more other toes amputated, either with or without the removal of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Codes 5167-5173.

Based on the treatment records and available examination, the Veteran does not qualify for a compensable rating for his amputated toe.  He had a single toe removed, with the metatarsal head intact, and the Veteran showed no signs of complications.  Because of this, the Veteran's noncompensable rating will be continued.

The Board acknowledges the Veteran's contentions that his service-connected status post amputation of the left toe warrants a higher evaluation.  However, the only evidence offered by the Veteran in support of his claim for a higher rating is a discussion of the VA hospital's failure to treat his infection in a timely manner, which led to the loss of his toe.  This information has already been taken into account in the decision to assign service connection under 38 U.S.C.A. § 1151.  Once service connection is granted, the Board is bound by the Diagnostic Codes for rating assignment.  Because the Veteran's status post toe amputation does not meet the requirements for a 20 percent rating under Diagnostic Code 5172, his noncompensable rating is continued.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's status post toe amputation are contemplated by the schedular criteria set forth in Diagnostic Code 5172, as he had a single toe removed, and the metatarsal head is intact.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected status post toe amputation, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  As discussed above, although the Veteran alleges he should receive a higher rating due to the VA hospital's failure to treat his infection in a timely manner, this does not reach the level of extraschedular evaluation.  In fact, the Veteran's contentions are adequately addressed by the fact that the Veteran's disability picture received service connection through 38 U.S.C.A. § 1151.  A higher extraschedular evaluation would be warranted only by medically extraordinary circumstances related to the status post toe amputation, and not the circumstances by which the toe was service connected.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

In this case, the evidence does not show that the Veteran's status post toe amputation has caused unemployability.  There is no indication in the record that the Veteran's lack of toe has caused any problems with his employment.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial compensable disability rating for status post amputation of the left second toe is denied.


REMAND

In May 2013, the Veteran was issued a rating decision confirming and continuing the denial of service connection for diabetes mellitus, type II and hypertension.  In the Veteran's August 2013 VA Form 9 appealing his status post amputation of his left toe, he references his claims for diabetes and hypertension, stating, among other things, that he believed his diabetes and hypertension "existed during my time in service and was [sic] continued after discharge," that he requests he be granted "service connection for a disease or disability that began in service or was caused by some event or experience in service," and that he believes "that all claims for the benefits have been reasonably raised and supported by evidence to support this claim."  In January 2014, the RO requested that the Veteran be contacted to clarify his intent regarding his claims for service connection for diabetes and hypertension.  Based on the existing record, this was not done.  The Board is satisfied that the information mentioned in the Veteran's VA Form 9 is enough to be considered a Notice of Disagreement with the May 2013 rating decision.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

 Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claims of service connection for diabetes mellitus, type II, and hypertension.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


